internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-114416-99 date date a x dollar_figurex d1 this is in response to your letter dated date written on behalf of a in which a ruling is requested concerning the federal_income_tax treatment of a testamentary transfer to charity of vested nonqualified_stock_options under sec_83 and sec_691 of the internal_revenue_code according to the information submitted a is the retired chairman and former member of the board_of directors of x a presently holds vested nonqualified_stock_options that have an exercise price of dollar_figurex and which will expire on d1 a does not intend to transfer any of these options during his lifetime the plan under which the options were granted provides that the stock_options may be devised to a beneficiary designated by a at his death the option term is for a period of not more than years from the grant_date subject_to the termination provisions of the plan at a’s retirement the option agreement provided that any vested options would be exercisable for the balance of the initial exercise period if a dies prior to the end of the option exercise period a’s unexercised options may be exercised by his beneficiary during the remaining period a wishes to name a charitable_organization qualified under sec_501 as the designated_beneficiary of a portion of the x nonqualified vested options a has requested a ruling that a’s bequest of the x nonqualified employer stock_options to a charitable_organization will result in income_in_respect_of_a_decedent under sec_691 to the charitable_organization at the time the options are exercised by the charitable_organization and not to a’s estate if it is still open at the time of the exercise and not to the heirs or devisees of a if a’s estate is closed at the time the options are exercised sec_691 of the internal_revenue_code provides the general_rule that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term ’transfer’ includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing his taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable under sec_83 sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-1 of the regulations provides that if substantially nonvested property has been transferred in_connection_with_the_performance_of_services and the person who performed such services dies while the property is still substantially nonvested any income realized on or after such death with respect to such property under sec_83 is income_in_respect_of_a_decedent to which the rules of sec_691 apply in such a case the income in respect of the property shall be taxable under sec_691 except to the extent not includible under sec_101 to the estate or beneficiary of the person who performed the services in accordance with sec_83 and the regulations thereunder sec_1_83-7 of the regulations provides in part that if there is granted to an employee or independent_contractor or beneficiary thereof in connection with the performances of services an option to which sec_421 relating generally to certain qualified and other options does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value determined in accordance with sec_1_83-7 at the time the option is granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the option grant sec_83 and sec_83 will apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before such time if the option is exercised sec_83 and sec_83 apply to the transfer of property pursuant to the exercise and the employee or independent_contractor realizes compensation upon the transfer at the time and in the amount determined under sec_83 or sec_83 if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 and sec_83 apply to the transfer of money or other_property received in the same manner as sec_83 and sec_83 would have applied to the transfer of property pursuant to the exercise of an option see sec_1_83-7 of the regulations for the test to be applied in determining whether an option has a readily_ascertainable_fair_market_value however sec_1_83-7 is silent regarding the transfer of a nonstatutory option in a non-arm’s length transaction a taxpayer who has received the transfer of an option in_connection_with_the_performance_of_services that at grant does not have a readily_ascertainable_fair_market_value is essentially in the same economic position as a taxpayer who receives nonvested restricted_stock both taxpayers are not in receipt of current taxable_income but will receive income at some future date when either the stock vests or the option is exercised thus although sec_1_83-1 refers only to income that is income_in_respect_of_a_decedent under sec_691 when a person who performed services dies before stock vests that same treatment should be afforded to income attributable to options based on the information submitted and the representations made we conclude that a’s bequest of the x nonqualified employer stock_options to a charitable_organization will result in income_in_respect_of_a_decedent under sec_691 to the charitable_organization at the time the options are exercised by such charitable_organization and not to a’s estate if it is still open at the time of the exercise and not to the heirs or devisees of a if a’s estate is closed at the time the options are exercised except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a and a’s second authorized representative sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
